Citation Nr: 0021882	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
loss of vision in the eyes, claimed to be a result of VA 
surgery performed in July 1998.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service for 15 days during 
June 1973.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151.  The veteran submitted 
a notice of disagreement with that rating decision in January 
1999.  In February 1999, he was provided with a statement of 
the case.  His substantive appeal was received in April 1999.


FINDING OF FACT

The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the eyes as a result 
of VA surgery, is not plausible under the law, as there is no 
competent medical evidence that the veteran currently suffers 
from additional disability as a result of VA hospitalization, 
or VA medical or surgical treatment.


CONCLUSION OF LAW

The claim for compensation for loss of vision in the eyes as 
a result of VA surgery, under the provisions of 38 U.S.C.A. 
§ 1151, is not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's claims file includes numerous medical records 
that were submitted into the record in 1996, pursuant to a 
September 1996 claim seeking service connection for diabetes 
mellitus.  The Board did review these records and they do 
reveal that the veteran was diagnosed with diabetes mellitus 
and was treated for that disorder throughout the 1990s.  The 
veteran was also eventually diagnosed with diabetic 
retinopathy as a result of his diabetes mellitus.  However, 
as all of these medical records precede the July 1998 VA 
surgery at issue in the current claim, the Board need not 
discuss them further.

In September 1998, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he 
initiated a claim for compensation under 38 U.S.C.A. § 1151, 
for loss of vision in the eyes, claimed to have resulted from 
eye surgery at the VA Medical Center (VAMC) in Augusta.  

Submitted with the veteran's claim were various VA medical 
records spanning from June 1997 to July 1998.  These revealed 
the veteran was regularly treated in the VA eye clinic for 
moderately severe nonproliferative diabetic retinopathy 
(NPDR) in both eyes.  He was also diagnosed with clinically 
significant macular edema (CSME) in both eyes.  The veteran 
regularly underwent eye examinations as a result of these 
disorders and focal laser treatment was indicated.  

Also received were records from R. Dhaliwal, M.D., of the 
Southeast Retina Center.  Dr. Dhaliwal indicated, in an 
August 11, 1998 fluorescein angiography (FA) report, that the 
indication for the FA was to evaluate each macula to rule out 
macular ischemia.  It was noted that the veteran had 
undergone focal laser treatment in each eye at the VA 
hospitalization, but vision remained poor with visual acuity 
in the right of 20/80 and in the left equal to counting 
fingers at 3 feet.  It was also noted that there were 
scattered microaneurysms throughout each macula and the 
foveal avascular zone was markedly abnormal in each eye, 
indicating underlying macular ischemia that will limit long-
term central visual prognosis.  Midperipheral views of both 
eyes showed marked capillary nonperfusion consistent with 
severe NPDR.  The impression was severe non-cystic foveal 
clinically significant macular edema of both eyes (status 
post focal laser treatment of each eye at the VA 
hospitalization in July 1998).  The central visual prognosis 
was guarded in each eye and the veteran was scheduled to 
return to undergo focal and grid laser therapy.  There was 
also an impression of severe NPDR of both eyes and bilateral 
macular ischemia.

Another report from Dr. Dhaliwal, dated August 17, 1998, 
noted that the veteran had bilateral ischemic maculopathy 
with persistent foveal, cystic CSME.  He also previously had 
focal laser treatment in both eyes and there were foveal 
photocoagulation scars in the right macula.  The central 
visual prognosis was guarded and the veteran was to undergo 
further modified grid laser treatment in each eye.  It was 
stated that it would take at least four months to establish 
his long-term visual prognosis.  Within the discussion it was 
noted that an FA report obtained confirmed that the veteran 
had some laser treatment done which unfortunately resulted in 
two laser burns in the right eye within the foveal avascular 
zone which may limit long term central visual prognosis.  It 
was stated that the veteran clearly had severe diabetic 
retinopathy and will require additional grid laser treatment 
in order to manage this.  It was also noted that the veteran 
had been advised that he may experience visual deterioration 
in either eye as the lipid precipitates out after the laser 
therapy.  However, if left untreated, he is almost sure to 
experience severe central visual loss on a permanent basis.  
With that admonition, further grid laser treatment was 
scheduled.

Additional VA medical records were received in December 1998.  
Amongst these records was a signed consent form in which the 
veteran agreed to undergo a procedure in July 1998, to treat 
by laser the leaking areas in the retina to attempt to lessen 
or resolve swelling in the retina and thereby prevent further 
visual loss.

II.  Analysis

Pursuant to 38 U.S.C.A. § 1151 (West 1991), if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(1999).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

The additional disability or death must actually result from 
VA hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except tute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the U.S. Code of Federal Regulations.  
On the other hand, those claims for benefits under section 
1151 filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The Board notes that the veteran filed his claim for benefits 
under section 1151 in September 1998.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151, as enacted in Public Law 
No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the revised statute, VA fault or an event not 
reasonably foreseeable (e.g., an accident)  would be required 
for this claim to be granted, if the evidence were to 
establish additional disability as a result of hospital care, 
or medical or surgical treatment.  Id.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet. App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one that is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The evidence the claimant must provide must 
be sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet. App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet. App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The United States Court of Appeals for Veterans Claims 
(Court) recently has held that the requirements for a well-
grounded claim under section 1151 are, paralleling those 
generally set forth for establishing other service-connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of a disease or 
injury as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet. App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993), and Ross v. Derwinski, 3 Vet. 
App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet. 
App. 75, 77-78 (1999).  

Having thoroughly discussed the statutes, regulations, and 
caselaw pertaining to this claim, the Board concludes that 
the veteran's claim is not well-grounded as there is no 
medical evidence of additional disability resulting from the 
veteran's VA treatment.  In particular, the Board notes that 
there is a significant amount of evidence indicating that the 
veteran suffers from NDPR and CSME in both eyes, and Dr. 
Dhaliwal indicated that the veteran had very poor visual 
acuity as a result of his eye disabilities of the eyes, and 
his central visual prognosis was guarded.  However, the 
veteran had these disabilities and resulting poor visual 
acuity prior to undergoing VA laser treatment.  The Board 
notes that Dr. Dhaliwal also stated that two laser burns in 
the right eye were present, apparently as a result of VA's 
prior laser treatment, and that these may limit certain long 
term central visual prognosis. However, this statement by Dr. 
Dhaliwal does not make the veteran's claim well-grounded, as 
it only describes a possible future (as opposed to current) 
outcome.  Thus, the Board finds this statement too 
speculative to establish a plausible claim.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Indeed, Dr. Dhaliwal 
stated that further laser treatment was indicated and it 
would take some time to determine final visual prognosis.  In 
other words, the Board finds that there is no competent 
evidence of any current additional disability resulting from 
the veteran's VA laser treatment, and the long-term visual 
prognosis has not yet been determined.  

Additionally, the Board notes that Dr. Dhaliwal also stated 
that if the veteran elected not to undergo further laser 
procedures and was left untreated, he would almost certainly 
experience severe central visual loss on a permanent basis.  
This statement, indicating that the surgery was likely 
ameliorative, would appear to militate against the presence 
of any additional disability resulting from the surgery.  No 
other records address any relationship between the veteran's 
visual acuity and any procedure performed at the VA Medical 
Center, and the veteran has not indicated that any such 
records exist.  

In conclusion, the Board finds that as there is no medical 
evidence (particularly, a medical opinion) that indicates 
that the veteran has increased loss of vision in the eyes as 
a result of care that the veteran received at the VAMC.  
Absent evidence of an additional disability, there is no 
"current disability" for section 1151 purposes, and, hence, 
no plausible claim.  See Jones, 12 Vet. App. at 464.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  While, in 
the absence of competent evidence of a "current 
disability," the Board need not address the question of 
medical nexus between any such disability and service, the 
Board would also point that the record also includes no 
medical evidence that any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing hospital care 
and/or medical treatment resulted in loss of vision in the 
eyes.  As discussed above, VA fault or an event not 
reasonably foreseeable is required in order for a claim to be 
granted under the law applicable to this appeal.

The Board has considered the veteran's statements and 
contentions.  However, without the support of competent 
medical evidence in the record, such assertions are not 
sufficient to render the claim.  As a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to offer a probative opinion on a medical 
matter.  See Voerth v. West, 13 Vet. App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet. App. 124, 
127 (1998).  See also Carbino v. Gober, 10 Vet. App. 507, 510 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In view of the foregoing, the Board concludes that the 
veteran has failed to present evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for compensation under 38 U.S.C.A. § 1151 is well grounded, 
as required by 38 U.S.C.A. § 5107(a) (West 1991).  Hence, VA 
cannot assist him in developing the facts pertinent to the 
claim.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to compensation pursuant to 
section 1151.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 

Although the RO has not specifically denied the claim as not 
well grounded, there is no prejudice to the veteran solely 
from the omission of the well-grounded claim analysis.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Moreover, as 
the RO has notified the veteran of the legal requirement of 
submitting a well-grounded claim, any duty to inform him of 
the evidence needed to support the claim has been met.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).   


ORDER

In the absence of evidence of a well-grounded claim, 
compensation, under the provisions of under 38 U.S.C.A. 
§ 1151, for loss of vision in the eyes, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 
- 12 -


- 11 -


